Exhibit 99.1 Press release WiLAN Subsidiary Variable Lighting Inks Another License Agreement OTTAWA, Canada – March 20, 2017 – WiLAN (TSX:WIN) (NASD:WILN) today announced that the Company’s subsidiary, Variable Lighting LLC, has entered into a patent license agreement with Santa's Best Craft, LLC, one of the most recognized suppliers of LED Christmas and Halloween merchandise.The license covers programmable LED technology. The consideration paid to WiLAN and all other terms of the license agreement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ.For more information: www.wilan.com.
